
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



RESIGNATION AND RELEASE AGREEMENT


        This Resignation and Release Agreement ("Agreement") is made and entered
into this 20th day of October, 2008 by and between Mark DePuy ("Employee"), and
Venoco, Inc. ("Employer" or the "Company").

        WHEREAS, Employee and the Company are parties to that certain Employment
Agreement dated as of August 22, 2005 as amended on July 10, 2006 (the
"Employment Agreement");

        WHEREAS, pursuant to an award agreement dated August 15, 2005 (the "2005
Award Agreement") Employee was granted options to purchase 187,500 shares of
Company common stock under the Company's 2000 Stock Incentive Plan as more
particularly described on Exhibit "A" hereto (the "2005 Option Grant");

        WHEREAS, pursuant to an award agreement dated January 23, 2006 (the
"2006 Award Agreement") Employee was granted options to purchase 100,000 shares
of Company common stock under the Company's Amended and Restated 2005 Stock
Incentive Plan, as more particularly described in Exhibit "A" (the "2006 Option
Grant");

        WHEREAS, Employee and Company have mutually agreed that Employee will
resign his current position as the Company's Executive Vice President and Chief
Operating Officer and, effective with such resignation, the Employment Agreement
will terminate and all rights and obligations arising thereunder will cease and
be released by the parties hereto; and

        WHEREAS, in consideration of the mutual promises and obligations
contained herein, the sufficiency of which consideration is hereby acknowledged
by each party, Employee and the Company hereby agree as follows.

        1.     Resignation Date.    Employee shall resign his employment with
the Company effective November 3, 2008 (the "Resignation Date").

        2.     Payments and Benefits.

        (a)   On the Resignation Date, subject to Employee having not revoked
this Agreement during the Revocation Period, the Company will pay to Employee
50% of the Severance Amount, less applicable withholding amounts. In addition,
on the Resignation Date the Company will pay Employee all wages earned and
vacation accrued through the Resignation Date, less applicable withholding
amounts. For the purposes of this Agreement (i) the term "Revocation Period"
refers to the period which begins upon Employee's execution and delivery of this
Agreement and ends seven calendar days after such execution and delivery; and
(ii) the term "Severance Amount" means $899,293.50. On January 5, 2009 Company
shall pay Employee the remaining 50% of the Severance Amount, less applicable
withholding amounts.

        (b)   On the Resignation Date all unvested options under the 2005 Option
Grant and 2006 Option Grant shall automatically terminate and the number of
vested options and the remaining period within which they may exercised shall
automatically be adjusted as set forth on Exhibit "A". The Parties agree to take
such further action as may be necessary to document the option relinquishment
and adjustment of the exercise period set forth in Exhibit "A" hereto.

        (c)   Reporting of and withholding for tax purposes in respect of any
consideration provided under this Agreement will be at the discretion of the
Company in conformance with applicable tax laws. If a claim is made against the
Company for any additional tax or withholding in connection with or arising out
of a payment pursuant to this Agreement which relates solely to Employee's
personal tax liability, Employee, or Employee's heirs or estate, will pay any
such claim within thirty

1

--------------------------------------------------------------------------------






(30) days of being notified by the Company and agrees to indemnify the Company
and hold it harmless against such claims.

        3.     Release of All Claims.

        (a)   Employee, for himself and for his successors, heirs, agents,
attorneys, assigns and representatives, releases and discharges Employer and its
predecessors, successors, parents, subsidiaries, affiliates and assigns and each
of their respective officers, directors, principals, stockholders, agents,
attorneys and employees (collectively, the "Company Parties") from any and all
claims of any nature and kind, known or unknown, suspected or unsuspected, past
or present, including those related to, arising from, or attributed to
(1) Employee's employment with Employer, (2) the termination of the Employment
Agreement, (3) any claims for compensation or benefits related to or arising
under the Employment Agreement, (4) all federal, state and municipal statutes,
ordinances and regulations, including but not limited to claims of
discrimination based on race, age, sex, national origin, disability,
whistleblower status, public policy, or any other characteristic of Employee,
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Equal Pay Act, Title
VII of the Civil Rights Act of 1964 (as amended), the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, the Consolidated Omnibus Budget Reconciliation Act,
the California Fair Employment and Housing Act, or any other federal, state, or
municipal law prohibiting discrimination or termination for any reason,
(5) state and federal common law, (6) any claim which was or could have been
raised by Employee including, but not limited to, claims for wrongful
termination, breach of the covenant of good faith and fair dealing, retaliation
or defamation and (7) all other acts or omissions of the Company Parties related
to any matter up to and including the date of his execution of this Agreement
(collectively, the "Claims").

        (b)   Notwithstanding anything in this Agreement to the contrary, the
claims released by Employee shall not encompass any claims Employee may have
(i) concerning Employee's indemnity or defense rights pursuant to the Company's
certificate of incorporation, by-laws, applicable provisions of Delaware law or
under the Employment Agreement, (ii) for coverage under applicable D&O insurance
policy(ies), pursuant to the terms and conditions of such policy(ies), whether
as an officer or employee, (iii) arising out of Company's failure to timely and
fully satisfy its obligations under this Agreement or (iv) any claims relating
to actions of the Company occurring after the Resignation Date.

        (c)   The Company releases and discharges Employee from any and all
claims of any nature and kind, known or unknown, suspected or unsuspected, past
or present, including those related to, arising from, or attributed to,
Employee's employment with Company. Notwithstanding anything in this Agreement
to the contrary, the claims released by Company shall not encompass any claims
Company may have against Employee (i) arising out of Employee's failure to
timely and fully satisfy his obligations hereunder, (ii) relating to actions of
the Employee occurring after the Resignation Date, and (iii) concerning theft,
fraud, self dealing or embezzlement.

        4.     Employee's Obligations.    Employee agrees not to assign or
bring, and warrants that he has not assigned or brought, any claim, complaint,
charge, or proceeding against Employer in any court or other forum, related to,
arising from or attributed to the Employment Agreement, the termination thereof,
or any other matter covered by the release contained in Section 3(a) of this
Agreement.

        5.     Warranties.    Employee agrees, represents and warrants that:

        (a)   the consideration described in Sections 2(b) and 8 of this
Agreement is not something to which he is otherwise entitled and is sufficient
consideration for the execution of this Agreement

2

--------------------------------------------------------------------------------



and, along with the amounts described in Section 2(a), is paid by or on behalf
of the Employer in full satisfaction and settlement of all Claims;

        (b)   he is legally and mentally competent to sign this Agreement;

        (c)   he is the sole owner of all Claims that have been or could have
been asserted, that he has the requisite capacity and authority to make this
Agreement, and that no portion of any existing or potential Claims has been
sold, assigned, pledged or hypothecated by him to any third party; and

        (d)   he possesses the exclusive right to receive all of the money paid
in consideration for this Agreement.

        6.     No Admission of Liability.    Employee acknowledges that Employer
has entered into this Agreement for the sole purpose of resolving all matters
arising under the employment relationship between Employer and Employee.
Employee further agrees that neither this Agreement nor any action or acts taken
in connection with this Agreement, nor pursuant to it, will constitute an
admission or any evidence of wrongdoing on the part of Employer, its employees,
directors, agents or any other person or entity.

        7.     Confidentiality/Non-Compete/Non-Solicitation.

        (a)   Employee shall maintain as confidential all nonpublic information
related to the Company, its operations, finances, strategies, business
practices, properties, personnel and assets. Employee agrees that his breach of
his confidentiality obligations constitutes a material breach, entitling
Employer, at its sole option, injunctive relief and/or damages against Employee
in addition to other remedies available at law or in equity.

        (b)   For a period of two (2) years from the date hereof, Employee will
not offer to acquire or acquire, directly or indirectly, oil and gas properties
or interests which the Company has, or has had, an interest in acquiring during
the period Employee was employed by the Company. On or before November 4, 2008
the Company shall provide Employee with a list of oil and gas properties which
the Company has considered acquiring during the period of Employee's employment
with the Company.

        (c)   For a period of two (2) years from the date hereof, Employee
agrees not to solicit for employment or to employ any of the current employees
of the Company without obtaining the prior written consent of the Company, which
consent may be withheld by the Company in its sole discretion.

        8.     Consulting Agreement.    From November 4, 2008 through
December 31, 2008, Employee shall provide consulting services to Company if and
as requested by Company pursuant to the Company's standard form consulting
agreement attached hereto as Exhibit "B". Employee's services shall be billed at
the rate of $175/hour and Company agrees to engage Employee for a minimum of
80 hours per month during the period.

        9.     Entire Agreement.    This Agreement constitutes the entire
agreement of the parties relating to the employment and termination of
employment of Employee with Employer. Except as otherwise provided in this
Agreement, all previous agreements and representations between Employer and
Employee are superseded by this Agreement, including, without limitation, the
Employment Agreement, which is hereby terminated. No term, provision or
condition of this Agreement may be modified in any respect except by a writing
executed by both parties hereto. Except as expressly set forth herein, no person
has made any representations or promises on behalf of any of the parties. This
Agreement has not been executed in reliance upon any representation or promise
except those contained herein.

3

--------------------------------------------------------------------------------



        10.   Waiver.    The failure of either party to enforce or to require
timely compliance with any term or provision of this Agreement shall not be
deemed to be a waiver or relinquishment of rights or obligations arising
hereunder, nor shall such failure preclude or estop the subsequent enforcement
of such term or provision or the enforcement of any subsequent breach.

        11.   Severability.    Every part, term or provision of this Agreement
is severable from the others. This Agreement has been made with the clear
intention that the validity and enforceability of the remaining parts, terms and
provisions shall not be affected by any possible future finding of a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable.

        12.   Construction.    This Agreement shall be deemed drafted equally by
all the parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are for
convenience and are not intended to affect construction or interpretation. This
Agreement represents a compromise of disputed claims and is not to be construed
as an admission, direct or indirect, against any interest of the parties. The
plural includes the singular and the singular includes the plural; "and" and
"or" are each used both conjunctively and disjunctively; "any" and "all" each
mean "any and all"; "each" and "every" each mean "each and every"; and
"including" and "includes" are each "without limitation."

        13.   Choice of Law.    This Agreement shall be interpreted and
construed in accordance with and shall be governed by the laws of the State of
Colorado and, where applicable, the laws of the United States.

        14.   Timing of Settlement and Payment.    Employee acknowledges and
agrees that he has been allowed at least 21 days to consider this Agreement
before accepting (and, in the event that he executes this Agreement prior to the
twenty-first (21st) day after receipt of it, he expressly intends such execution
as a waiver of any rights he has to review the Agreement for the full 21 days
and represents that any such waiver is voluntary and made without any pressure,
representations or incentives from the Company for such early execution). Upon
execution, Employee will have seven days to revoke this Agreement. This
Agreement shall not become effective or enforceable, and the Severance Amount
will not be paid, until the expiration of this seven day period. If Employee
chooses to revoke this Agreement, he must provide written notice to the
Company's General Counsel by facsimile to (805) 745-1816 during the Revocation
Period. If Employee does not revoke this Agreement during the Revocation Period,
the right to revoke is lost. At its option, Employer may require that Employee
acknowledge in writing that he has not revoked this Agreement during this seven
day period as a prerequisite for payment of the Severance Amount. The
consideration set forth in Section 2 represents full and final payment of all
wages, compensation, bonuses, stock, stock options or other benefits from the
Company which are or could be due to him under the terms of his employment with
the Company, the Employment Agreement, the 2005 Award Agreement, the 2006 Award
Agreement, or otherwise.

        15.   Advice to Seek Counsel.    Employee acknowledges and agrees that
he is hereby being advised to consult with an attorney prior to executing this
Agreement.

        16.   Acknowledgment of Terms.    Employee acknowledges that he has
carefully read this Agreement; that he has had the opportunity for review of it
by his attorney; that he fully understands

4

--------------------------------------------------------------------------------



its final and binding effect; that the only promises and representations made to
him/her to sign this Agreement are those stated herein; and that he is signing
this Agreement voluntarily.



  EMPLOYEE

    

       



  /s/ Mark DePuy


--------------------------------------------------------------------------------

Mark DePuy

    

       

    

       



  VENOCO, INC.

    

       



  By:   /s/ Timothy M. Marquez


--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer

5

--------------------------------------------------------------------------------



Exhibit "A"
Outstanding Options as of October 20, 2008

Plan
  Date
Granted   Ex. Price   Total
Granted   Vested   Exercised   Unvested  

2000

    8/15/2005     12.00     93,750     75,000     1,000     18,750  

2000

    8/15/2005     13.33     93,750     75,000     0     18,750  

2005

    1/23/2006     20.00     100,000     60,000     0     40,000  

Outstanding Options Following Resignation Date

Plan
  Date
Granted   Ex. Price   Vested   Expiration
Date   Unvested  

2000

    8/15/05     12.00     45,875     October 31, 2011     0  

2000

    8/15/05     13.33     46,875     October 31, 2011     0  

2005

    1/23/06     20.00     50,000     October 31, 2011     0  

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



RESIGNATION AND RELEASE AGREEMENT
